Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claim(s)
	Claim(s) 1-20 were previously pending and were rejected in the previous office action. Claim(s) 1, 7-8, and 15 were amended. Claim(s) 2-5, 9-13, and 16-20 were left as originally/previously presented. Claim(s) 6 and 14 were cancelled. Claim(s) 1-5, 7-13, and 15-20 are currently pending and have been examined. 

Response to Arguments
Claim Rejections - 35 USC § 101
	Applicant’s arguments, see pages 11-14 of Applicant’s Response, filed April, 27,
2022, with respect to ‘Alice,’ 35 USC § 101 rejection of Claim(s) 1-5, 7-13, and 15-20  have been fully considered but they are not persuasive.
	First, Applicant first argues, on page(s) 11-12, that the amended Independent
Claim(s) 1, 8, and 15 do not fall within the revised Step 2A prong one framework
since the limitations do not fall within the grouping of “Certain Methods of Organizing
Human Activity.” Examiner, respectfully, disagrees with applicant’s arguments. As an initial matter, the above grouping along with its sub-groupings can encompass both activity of a single person (for example, a person following a set of instructions or a person signing a contract online) and activity that involves multiple people (such as a commercial interaction), and thus, certain activity between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within the "certain methods of organizing human activity" grouping. It is noted that the number of people involved in the activity is not dispositive as to whether a claim limitation falls within this grouping. Instead, the determination should be based on whether the activity itself falls within one of the sub-grouping(s). In this case,  Independent claim(s) 1, 8, and 15, are directed to an abstract idea without significantly more. The claim(s) as a whole recite limitation(s) that are directed to an abstract idea of certain methods of organizing human activity: managing personal behavior or relationships or interactions between people (e.g., social activities, teaching, and/or following rules or instructions), fundamental economic principles or practices, and/or commercial interactions (e.g., business relations). In particular the “receiving, data associated with a first parking schedule involving a first vehicle,” “generating, a facility parking schedule based on the first parking schedule and one or more identifiers corresponding to one or more parking spaces in a parking garage,” “receiving, data associated with a second parking schedule involving a second vehicle different from the first vehicle,” “comparing, one or more times associated with the facility parking schedule that involve the first parking schedule with one or more times associated with the facility parking schedule that involve the second parking schedule,” “determining, whether a conflict exists based on comparing the one or more times associated with the facility parking schedule that involve  the first parking schedule with the one or more times associated with the parking schedule that involve the second parking schedule,” “updating, the facility parking schedule based on the conflict, wherein updating the facility parking schedule includes associating the first vehicle with an identifier corresponding to a parking space that is different from an identifier of a parking space that is associated with the first vehicle by the facility parking schedule,” “receiving, the data including an image of a license plate of the third vehicle, associated with an indication that a third vehicle is in a parking space associated with the first vehicle,” “determining a second parking space different from the parking space that the third vehicle is parked in,” “associating the second parking space with the first vehicle during a period of time,” “transmitting data associated with an indication that the second parking space is associated with the first vehicle during the period of time, wherein the data associated with the indication that the second parking space is associated with the first vehicle during the period of time,” “generate a display including the indication that the second parking space is associated with the first vehicle during the period of time,” “receiving input including of whether the parking space different from the parking space that the third vehicle is in is accepted or not accepted,” and “displaying the indication that the parking space different from the parking space that the third vehicle is in is available as a substitute parking space,”  function(s) and/or step(s) are merely certain methods of organizing human activity: managing personal behavior or relationships or interactions between people (e.g., social activities, teaching, and/or following rules or instructions), fundamental economic principles or practices, and/or commercial interactions (e.g., business relations). Therefore, the claim(s) recite at least an abstract idea of certain methods of organizing human activity.

	Secondly, applicant argues, on page(s) 12-14, that the amended Independent Claim(s) 1, 8, and 15, do not fall within the revised Step 2A prong two framework since the  limitations have at least one meaningful limitation that go beyond mere instructions to apply the abstract idea. Examiner, respectfully, disagrees with applicant’s arguments. As an initial matter, it is important to note that first the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. Here in this case applicant states that this process reduces network communications between a user device of the individual associated with the reservation request. First, the step(s) of accomplishing this desired improvement in the specification is made in a blanket conclusory manner by merely making a bare assertion of the improvement without any details necessary of how network communications are reduced by foregoing repeating reservation processing at a later time, see applicant specification Paragraph 0047. Also, another important consideration in determining whether a claim improves technology is the extent to which the claim covers a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome. McRO, 837 F.3d at 1314-15, 120 USPQ2d at 1102-03; DDR Holdings, 773 F.3d at 1259, 113 USPQ2d at 1107. In this respect, the improvement consideration overlaps with other considerations, specifically the particular machine consideration (see MPEP § 2106.05(b)), and the mere instructions to apply an exception consideration (see MPEP § 2106.05(f)). Thus, evaluation of those other considerations may assist examiners in making a determination of whether a claim satisfies the improvement consideration. Similar to, Affinity Labs v. DirecTv., the court has held that the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. Here, in this case applicant’s limitations merely receive, determine, transmit, and update, information using computer components that operate in their ordinary capacity, which is no more than “applying,” the judicial exception. Also, similar to, TLI Communications, where the court found that there was no improvement upon computers or technology when mere gathering and analyzing information using conventional techniques and displaying the result. Here, in this case parking information and vehicle information will be received and this information will be used to determine if a parking space is associated with another vehicle, which information will then be displayed to a user thus merely gathering parking schedule information and analyzing that information for determining if a vehicle is parked in a space that is associated with another vehicle and then displaying this information to a user therefore the claim(s) limitations are not sufficient to show an improvement in computers or technology of scheduling parking for vehicles. Also, see a
commonplace business method being applied on a general purpose computer, Alice
Corp., 573 U.S. at 223, 110 USPQ2d at 1976; Versata Dev. Group, Inc. v. SAP Am.,
Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). Examiner, also, notes that applicant provides that the additional element of a “camera,” is not a generic computer component and is not abstract, however, applicant has not claimed such camera. Even assuming if such camera was claimed it doesn’t provide significantly more than an abstract idea when the camera merely reads license plate information by using OCR, see applicant’s specification paragraph 0081. Also, see electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition). Also, applicant provides that the system can determine how to reduce the possibility of conflicts of using parking space based on minimum value interval(s), see applicant’s arguments on page 14, however, as claimed now applicant’s limitations fail to recite such limitations. Therefore, applicant’s arguments are not persuasive.
	
	Third, applicant argues, on page(s) 13, that the amended Independent Claim(s) 1, 8, and 15, do not fall within the revised Step 2A prong two framework since the  limitations address the long-felt but unsolved business challenge that is particular and specific in the parking lot managements, namely how the customer can be better accommodated, while optimizing parking usage. Examiner, respectfully, disagrees with applicant’s arguments. Although the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or non-obviousness determination. See Mayo, 566 U.S. at 91, 101 USPQ2d at 1973 (rejecting "the Government’s invitation to substitute §§ 102, 103, and 112  inquiries for the better established inquiry under § 101 "). As made clear by the courts, the "‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101  categories of possibly patentable subject matter." Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9). See also Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016) ("a claim for a new abstract idea is still an abstract idea. The search for a § 101  inventive concept is thus distinct from demonstrating § 102  novelty."). In addition, the search for an inventive concept is different from an obviousness analysis under 35 U.S.C. 103. See, e.g., BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1350, 119 USPQ2d 1236, 1242 (Fed. Cir. 2016) Thus, the search for an inventive concept and a novelty rejection are separate and distinct requirements from eligibility, patentability of the claimed invention under 102 and 103 with respect to the prior art, which, is neither required for, nor a guarantee of patent eligibility under 35 U.S.C. 101. Therefore, applicants’ argument is not persuasive.

Claim Rejections - 35 USC § 102
	Applicant’s arguments and amendments, see pages 14-20, filed April, 27, 2022, with respect to 35 U.S.C. 102 have been fully considered and are persuasive. The 35 U.S.C. 102 has been withdrawn.

Claim Rejections - 35 USC § 103
	Applicant’s arguments and amendments, see pages 14-20, filed April, 27, 2022, with respect to 35 U.S.C. 103 have been fully considered and are persuasive. The 35 U.S.C. 103 has been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claim(s) 1-5, 7-13, and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Independent Claim(s) 1, 8, and 15 recite the limitation "…configured to cause a user device associated with the first vehicle…,” and “…accepted or not accepted based on user device…," however, it is unclear whether user device is the user device for the first vehicle or the user device for the third vehicle. Examiner, respectfully, suggest amending the limitation to “…accepted or not accepted based on the user device associated with the first vehicle….” Therefore, Examiner notes that the limitation is unclear based on a lack of antecedent basis for the term “user device.”  Also, Claim(s) 2, 4-7, 9-10, 12-14, 16-17, and 19-20 are rejected due to their dependency from Independent Claim(s) 1, 8, and 15, respectively.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claim(s) 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	Step 2A Prong 1: Independent Claim(s) 1, 8, and 15, recites an entity receiving a first parking request and generating a schedule for the first parking request. The entity will then receive a second parking schedule for a second vehicle, which, the entity will then compare the first and second schedule times to determine if a conflict exist. The entity will then update the parking schedule based on the conflict and update the schedule with vehicle identifiers that correspond to the different parking spaces for the first and second vehicle. The entity will then determine a second parking space different from the third vehicle parking space, which, the entity can then receive a request for a parking space that is different than the parking space that the third vehicle is in.  Independent Claim 1, 8, and 15 as a whole recites limitation(s) that are directed to an abstract idea of certain methods of organizing human activity: fundamental economic practices or principles, commercial interactions, and managing personal behavior or relationships or interactions between people. Independent Claim 1 recites “receiving, data associated with a first parking schedule involving a first vehicle,” “generating, a facility parking schedule based on the first parking schedule and one or more identifiers corresponding to one or more parking spaces in a parking garage,” “receiving, data associated with a second parking schedule involving a second vehicle different from the first vehicle,” “comparing, one or more times associated with the facility parking schedule that involve the first parking schedule with one or more times associated with the facility parking schedule that involve the second parking schedule,” “determining, whether a conflict exists based on comparing the one or more times associated with the facility parking schedule that involve  the first parking schedule with the one or more times associated with the parking schedule that involve the second parking schedule,” “updating, the facility parking schedule based on the conflict, wherein updating the facility parking schedule includes associating the first vehicle with an identifier corresponding to a parking space that is different from an identifier of a parking space that is associated with the first vehicle by the facility parking schedule,” “receiving, the data including an image of a license plate of the third vehicle, associated with an indication that a third vehicle is in a parking space associated with the first vehicle,” “determining a second parking space different from the parking space that the third vehicle is parked in,” “associating the second parking space with the first vehicle during a period of time,” “transmitting data associated with an indication that the second parking space is associated with the first vehicle during the period of time, wherein the data associated with the indication that the second parking space is associated with the first vehicle during the period of time,” “generate a display including the indication that the second parking space is associated with the first vehicle during the period of time,” “receiving input including of whether the parking space different from the parking space that the third vehicle is in is accepted or not accepted,” and “displaying the indication that the parking space different from the parking space that the third vehicle is in is available as a substitute parking space,”  step(s) can be merely managing certain methods of organizing human activity: commercial or legal interactions, fundamental economic practices or principles, and/or personal behavior or relationships or interactions between people. Independent Claim(s) 8 and 15 recites “receiving, data associated with a first parking schedule involving a first vehicle,” “generating, a facility parking schedule based on the first parking schedule and one or more identifiers corresponding to one or more parking spaces in a parking garage,” “receiving, data associated with a second parking schedule involving a second vehicle different from the first vehicle,” “determining, whether a conflict exists based on comparing the one or more times associated with the facility parking schedule that involve  the first parking schedule with the one or more times associated with the parking schedule that involve the second parking schedule,” “receiving, the data including an image of a license plate of the third vehicle, associated with an indication that a third vehicle is in a parking space associated with the first vehicle,” “determining a second parking space different from the parking space that the third vehicle is parked in,” “associating the second parking space with the first vehicle during a period of time,” “transmitting data associated with an indication that the second parking space is associated with the first vehicle during the period of time, wherein the data associated with the indication that the second parking space is associated with the first vehicle during the period of time,” “receiving input including of whether the parking space different from the parking space that the third vehicle is in is accepted or not accepted,” and “displaying the indication that the parking space different from the parking space that the third vehicle is in is available as a substitute parking space,”  function(s) can be merely managing certain methods of organizing human activity: commercial or legal interactions, fundamental economic practices or principles, and/or personal behavior or relationships or interactions between people. For instance Independent Claim(s) 1, 8, and 15, are similar to an entity receiving first and second vehicle parking schedules, which, the entity will then compare the schedules to determine if a conflict exist. The entity will then receive a third vehicle identification information to determine a third parking space for the third parking space, which a user can select a parking space that is different than the third vehicles parking space and updating the parking schedule based on the conflict by associating various identifiers to the parking schedule for the parking spaces used by the first and second vehicles thus at best is merely a parking associate assigning and determine parking schedule conflicts in a parking lot, which, is merely a business relation, see Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 123 USPQ2d 1100 (Fed. Cir. 2017) and MPEP 2106/04(a)(2). The mere recitation of generic computer components (Claim(s) 1 and 8: a processor, a parking management device, and a user device; and Claim 15: a non-transitory computer readable medium, a processor, a parking management device, and a user device) do not take the claims out of the enumerated group of certain methods of organizing human activity. Therefore, Independent Claim(s) 1, 8, and 15 recite the above abstract idea.

	Step 2A Prong 2: This judicial exception is not integrated into a practical application because the claims as a whole describe how to generally “apply,” the concept(s) of “receiving,” “generating,” “receiving,” “comparing,” “determining,” “updating,” “receiving,” “determining,” “associating,” “transmitting,” “receiving,” and “displaying,” information in a computer environment. The limitations that amount to “apply it,” are as follows (Claim(s) 1 and 8: a processor, a parking management device, and user device; and Claim 15: a non-transitory computer readable medium, a processor, a parking management device, and a user device). Examiner, notes, that the processor, parking management device, user device, and non-transitory computer readable medium, respectively, are recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer. Similar to, Affinity Labs v. DirecTv, the court has held that the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more because the claim merely invokes computers or other machinery merely as a tool to perform an existing process, MPEP 2106.05(f). Here, the above additional elements merely receive, determine, update, and transmit parking schedule information, which, is no more than using the computer components in their ordinary capacity thus merely “applying,” the judicial exception. Each of the above limitations simply implement an abstract idea that is no more than mere instructions to apply the exception using a generic computer component, which, is not a practical application of the abstract idea and instructions to apply the exception using a generic computer component. Therefore, when viewed in combination these additional elements do not integrate the recited judicial exception into a practical application and the claims are directed to the above abstract idea(s).

	Step 2B: The claim(s) do not include additional elements that are sufficient to
amount to significantly more than the judicial exception because, as noted previously,
the claims as a whole merely describe how to generally “apply,” the abstract idea in a
computer environment. Thus, even when viewed as a whole, nothing in the claims adds
significantly more (i.e., an inventive concept) to the abstract idea. The claims are
ineligible.

	Claim(s) 2, 4-5, 7, 9-10, 12-13, 16-17, and 19-20: The various metrics of Dependent Claim(s) 2, 4-7, 9-10, 12-14, 16-17, and 19-20 merely narrow the previously recited abstract idea limitations. For the reasons described above with respect to Independent Claim(s) 1, 8, and 15, respectively, these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea

	Claim(s) 3, 11, and 18: The additional limitation(s) of describing “receiving,” “determining,” “comparing,” and “determining,” are further directed to a method of organizing human activity, as described above for Claim(s) 1, 8, and 15, respectively. The recitation(s) of “receiving data associated with an image of a license plate in a parking space,” “determining a license plate identifier based on the image of the license plate in the parking space and a time at which the image of the license plate was captured,” “comparing the license plate identifier to one or more license plate identifiers associated with the facility parking schedule at the time at which the image of the license plate was captured,” and “determining whether a parking violation exists based on comparing the license plate identifier to the one or more license plate identifiers associated with the facility parking schedule at  the time at which the image of the license plate was captured,” falls within certain methods of organizing human activity. The limitations that amount to “apply it,” are the image processing algorithm and processor, respectively. Examiner, notes that the processor and image processing algorithm is generically claimed that it represents no more than mere instructions to apply the judicial exception on a computer. Similar to, Affinity Labs v. DirecTv, the court has held that task to receive, store, or transmit data are additional elements that amount to no more than “applying,” the judicial exception, see MPEP 2106.05(f)). Also, see a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l. Here, the additional elements is merely receiving information which is no more than “applying,” the judicial exception. Furthermore, similar to CyberSource v. Retail Decisions, the court found that obtaining information about transactions using the internet to verify credit card transactions was merely mere data gathering, which, is a form of insignificant extra-solution activity. Here, in this case the image processing algorithm will determine license plate information, which, will be used to compare against other license plates to determine if the vehicle is committing a parking violation, which, at best is merely obtaining license plate information to verify parking information thus mere data gathering. Also, similar to, Content Extraction and Transmission, LLC v. Wells Fargo Bank, when the court found that electronically scanning or extracting data from a physical document (e.g., optical character recognition) was merely well‐understood, routine, and conventional functions when they are claimed in a merely generic manner. Here, the image processing algorithm are well-understood, routine, and conventional when the algorithm and processor are able to determine license plate image information from the plate itself, which, at best is optical character recognition thus a well-understood, routine, and conventional function. Examiner, also, points to applicant’s specification paragraph 0081, when applicant has provided that the license plate identifiers are able to use an image processing technique (e.g., optical character recognition (OCR) and/or the like).  For the reasons described above with respect to Claim(s) 1, 8, and 15, the judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
	
	The dependent claim(s) 2-5, 7, 9-13, 14, and 16-20 above do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) in the dependent claim(s) above are no more than mere instructions to apply the exception using generic computer component(s), extra- solution activity, and well-understood, routine, and conventional computer functions, which, do not provide an inventive concept. Therefore, Claim(s) 1-5, 7-13, and 15-20 are not patent eligible.
Novelty/Nonobviousness
	For the reasons outlined below, Independent Claim(s) 1, 8, and 15, are distinguished from the art. 
Noguchi et al. (US 2020/0311622). Noguchi et al. teaches a user terminal device is able to transmit reservation information to a reservation management device. Noguchi et al., further, teaches that the reservation management device will associate the reservation information to the one of the records in the reservation management storage. The reservation management information will include the vehicles information such as the vehicle ID, Parking Space ID, and reserved time. The information will be sent to the reservation management device, which, the management device will store the content into a reservation management information storage that will include the user ID, vehicle ID, reserved time, and parking space ID. The reservation management information storage will include multiple parking schedules for different vehicles. Noguchi et al., also, teaches that the system can determine whether there has been a prior contract from another user of the parking vehicle. The system can determine if the parked vehicle will exceed their reserved time. The system can determine that the vehicle scheduled to park cannot park in the parking lot at the parking start time due to the parked vehicle overstaying their reserved parking time. However, Noguchi et al., doesn’t explicitly teach comparing one or more times associated with the parking facility schedule that involve the first parking schedule with one or more times associated with the second parking schedule, which a conflict will be determined based on the comparison. Noguchi et al., also, doesn’t explicitly teach the facility parking schedule will be updated to include the first vehicle identifier that is different than the identifier of the parking space associated with the first vehicle. The system will then take an image of a third vehicle license plate for determining the third vehicle is in a parking space of the first vehicle. Noguchi et al., also, doesn’t explicitly teach determining a second parking space different than the parking space of a third vehicle that is already parked, which the first vehicle will be associated with the second parking space. The second parking space associated with the first vehicle will be transmitted to a user device, which, the user can accept or not accept a parking space different from the parking space that the third vehicle is parked. 
Kihara (US 9,934,472). Kihara teaches that the system can determine an actual usage period of the user with a reservation is exceeded such that the interval time has overlapped with another reservation, which, the system will then determine that reservation should be guided to the spare parking spaces reservation slot. However, Kihara, doesn’t explicitly teach the facility parking schedule will be updated to include the first vehicle identifier that is different than the identifier of the parking space associated with the first vehicle. The system will then take an image of a third vehicle license plate for determining the third vehicle is in a parking space of the first vehicle. Kihara, also, doesn’t explicitly teach determining a second parking space different than the parking space of a third vehicle that is already parked, which the first vehicle will be associated with the second parking space. The second parking space associated with the first vehicle will be transmitted to a user device, which, the user can accept or not accept a parking space different from the parking space that the third vehicle is parked.
Davies et al. (US 2015/0138001). Davies et al. teaches that the system is able to determine if the vehicle is in a wrong space. The system will then swap the parked vehicles current reservation that was originally assigned to the reservation in the parking space availability database. The system will also swap the other reservation parking spaces based on the vehicle parking in the wrong space. Davies et al., also, teaches that the parking space availability database that is swapped contains identification information about each parking space along with vehicle license plate information for the parking space. However, Davies et al., doesn’t explicitly teach comparing one or more times associated with the parking facility schedule that involve the first parking schedule with one or more times associated with the second parking schedule, which a conflict will be determined based on the comparison. Davies et al., also, doesn’t explicitly teach the system will then take an image of a third vehicle license plate for determining the third vehicle is in a parking space of the first vehicle. Noguchi et al., also, doesn’t explicitly teach determining a second parking space different than the parking space of a third vehicle that is already parked, which the first vehicle will be associated with the second parking space. The second parking space associated with the first vehicle will be transmitted to a user device, which, the user can accept or not accept a parking space different from the parking space that the third vehicle is parked.
Qian et al. (US 2019/0272682). Qian et al. teaches that a system is able to receive a reservation request from a user looking for a parking space. The reservation request will include a vehicle identifier and a date and time. furthermore, the system is able to receive an image of the vehicle that is in violation of a reserved parking space for the user, which, will be sent to the system. Qian et al., also, teaches after the violation message is sent the system will return to step 506 for finding a parking space by determining if a next reservation is to beginning within a predetermined time. If it is then the system will determine a newly available parking space for the user, which, will be assigned to the user by the parking server. Qian et al., further, teaches that in response to the user submitting the violation request then the system will determine a new available parking space and that newly available parking space will be assigned to the user. However, Qian et al., doesn’t explicitly teach comparing one or more times associated with the parking facility schedule that involve the first parking schedule with one or more times associated with the second parking schedule, which a conflict will be determined based on the comparison. Qian et al., also, doesn’t explicitly teach the facility parking schedule will be updated to include the first vehicle identifier that is different than the identifier of the parking space associated with the first vehicle. The system will then take an image of a third vehicle license plate for determining the third vehicle is in a parking space of the first vehicle. Qian et al., also, doesn’t explicitly teach determining a second parking space different than the parking space of a third vehicle that is already parked, which the first vehicle will be associated with the second parking space. The second parking space associated with the first vehicle will be transmitted to a user device, which, the user can accept or not accept a parking space different from the parking space that the third vehicle is parked. 
Koreishi (US 2018/0350157). Koreishi teaches a user can request to reserve a parking space. The user can then determine that the reserved parking space is being illegally occupied by another vehicle. The system will then determine an alternative parking space for the user to park, which, the mobile terminal of the user will be notified that includes the information for the alternative parking space. The system will then register the user with the reservation for the alternative space in the database, which, the user can then be connected to the alternative parking space such that the user can use the alternative parking space instead of the first parking space reserved. However, Koreishi, doesn’t explicitly teach comparing one or more times associated with the parking facility schedule that involve the first parking schedule with one or more times associated with the second parking schedule, which a conflict will be determined based on the comparison. Koreishi, also, doesn’t explicitly teach the facility parking schedule will be updated to include the first vehicle identifier that is different than the identifier of the parking space associated with the first vehicle. The system will then take an image of a third vehicle license plate for determining the third vehicle is in a parking space of the first vehicle. Koreishi, also, doesn’t explicitly teach determining a second parking space different than the parking space of a third vehicle that is already parked, which the first vehicle will be associated with the second parking space. Koreishi, also, doesn’t explicitly teach the user can accept or not accept a parking space different from the parking space that the third vehicle is parked.
Agarwal et al. (US 10,832,574). Agarwal et al. teaches a second vehicle that is able to accept a wait time to occupy a first vehicle parking space. Agarwal et al., further, teaches a third vehicle that can accept a wait time to occupy a second vehicles parking space. However, Agarwal et al., doesn’t explicitly teach comparing one or more times associated with the parking facility schedule that involve the first parking schedule with one or more times associated with the second parking schedule, which a conflict will be determined based on the comparison. Agarwal et al., also, doesn’t explicitly teach the facility parking schedule will be updated to include the first vehicle identifier that is different than the identifier of the parking space associated with the first vehicle. The system will then take an image of a third vehicle license plate for determining the third vehicle is in a parking space of the first vehicle. Agarwal et al., also, doesn’t explicitly teach determining a second parking space different than the parking space of a third vehicle that is already parked, which the first vehicle will be associated with the second parking space. The second parking space associated with the first vehicle will be transmitted to a user device, which, the user can accept or not accept a parking space different from the parking space that the third vehicle is parked. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A HEFLIN whose telephone number is (571)272-3524. The examiner can normally be reached 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.A.H./Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628